                    IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 In Re:                                             CASE NO. 19-52510-amk

       2265 ENTERPRISE EAST, LLC,                   Chapter 11

                      Debtor.                       JUDGE ALAN M. KOSCHIK

                                                    SUPPLEMENT AND AMENDED
                                                    OPPOSITION OF SECURED LENDER,
                                                    KEYSTONE REAL ESTATE LENDING
                                                    FUND L.P. TO DEBTOR’S MOTION FOR
                                                    ENTRY OF STIPULATION AND
                                                    AGREED ORDER FOR TURNOVER OF
                                                    PROPERTY AND ACCOUNTING BY
                                                    RECEIVER



       Now comes Keystone Real Estate Lending Fund L.P. (“Keystone”) as the sole non-

governmental secured creditor and also comprising 96% + of the secured debt of the Debtor in

Possession (DIP) and 99.7% of the total debt identified on the Petition and unconditionally opposes

the turnover of the sole asset of the Debtor, the real property and improvements located at 2265

Enterprise East , Twinsburg, Ohio.; and herein supplements and amends its original Opposition

and thereby respectfully requests that the property be (i) prevented from being turned over to the

Debtor and/or (ii) immediately restored to the Receiver for the following reasons:

       Subsequent to Keystone’s initial objection, a partial examination of the Debtor’s managing

member, James Breen was conducted on December 6, 2019 before the United States Trustee at the

First Meeting of Creditors scheduled in the proceeding.


                                                1



19-52510-amk      Doc 44     FILED 12/09/19         ENTERED 12/09/19 12:29:12         Page 1 of 9
            Prior to the noted meeting :

            (i) The Debtor has refused to identify, verify, or in any manner reasonably

     acceptable to Keystone, provide proof of the mandatory casualty and premises liability

     insurance required by the Keystone mortgage;

            (ii) The Debtor has forced Keystone, through the Receiver, to continue to

     independently insure the sole DIP asset at a cost of $3,356.00;

            (iii) The Debtor has refused to provide any information regarding the organization

     and ownership of the Debtor;

            (iv) The Debtor has refused to provide any information regarding the source of

     funds allegedly ‘contributed’ by an unrelated entity to the “Breen Children’s Trust”;

            (v) The Debtor has refused to provide any information regarding the DIP bank

     account.

            At the Meeting:

            Inquiries of the Debtor’s ‘managing member’ James Breen provided absolutely no

     additional information regarding any of the foregoing, except that the Debtor identified the

     ‘certificate’ proffered as one issued to a “Manchester Realty’ entity which ‘may have been’

     the predecessor to the entity now owning the ‘IMG’ building which is in foreclosure.

            At the Meeting, the Debtor represented , contrary to its prior representations to this

     Court, that it was not (the) “Breen Children’s Trust “ what was the owner of ‘the three

     membership units/shares of the Debtor’, but instead three separate and unrelated trusts for

     the benefit of three of Mr. Breen’s minor children; and that Mr. Breen was the Trustee

     thereof. The Debtor refused to provide information or copies of the trusts.




                                              2



19-52510-amk    Doc 44     FILED 12/09/19         ENTERED 12/09/19 12:29:12          Page 2 of 9
               Additionally, at the Meeting, Mr. Breen testified that it was not these ‘equity

       owners’ of the Debtor that had provided the represented $25,000.00 post-petition financing

       but instead that it was the Breen Children’s Trust which had ‘loaned’ the Debtor via a

       ‘note’ for $25,000.00. Notably, neither the Debtor nor the Breen Children’s Trust have

       adhered to the strict requirements of Sec. 364(b) of the Code and have failed to provide

       this Court and the creditors any information regarding the alleged transaction.

               Notably, even at this Meeting, the Debtor de facto refused to provide even cogent

answers to Keystone’s questions; and refused to provide even a time and place when long-overdue

critical insurance and debtor organization and financing information would be provided.

       Again, Keystone, as the mortgagee is entitled to all of the above information to be satisfied

that the sole asset of the Debtor is properly preserved, and that Keystone is adequately protected

by/during the operation of sole asset of the Debtor.

       Additionally, notwithstanding that not only had Keystone, immediately after the initial

hearing in this proceeding, began a completely futile process requesting the foregoing information

from both of Debtor’s counsel; and in the absence of any genuine information, conducted

independent inquiries to try to determine the operation of the Debtor. (See; Exhibit C1-C5,

Composite email correspondence); this futile quest continued at the Meeting; what remains

undisclosed are the following:

       1. Insurance.

       The Keystone mortgage unconditionally requires the maintenance of certain insurances as

set forth in Exhibit C to Keystones Motion to Dismiss (Dkt 24) And notwithstanding repeated




                                                 3



19-52510-amk      Doc 44     FILED 12/09/19          ENTERED 12/09/19 12:29:12         Page 3 of 9
inquiries to Debtor’s counsel; the Debtor has furnished nothing more than baseless objections and

some sort of contrived ‘certificate’ allegedly evidencing a purported ‘blanket’ insurance policy.

       Incredibly, the purported ‘certificate’ is substantially identical to one furnished to the

Recover in the IMG building foreclosure, another entity controlled by the Debtor’s managing

member , and/or ‘Manchester Realty’ (See: Exhibits A and B).

       This certificate is unacceptable for several reasons:

               (i) The certificate is a purported ‘blanket’ certificate which involves a property

       (IMG) already in foreclosure and receivership and violates the requirement of the mortgage

       in regards to ‘blanket’ insurance;

               (ii) The Debtor has refused to provide a copy of the actual policy as required under

       the mortgage;

               (iii) The Debtor has refused to provide proof that the premiums of even the

       purported policy have been paid or that adequate funds are available to pay premiums when

       due;

               (iv) The purported ‘certificate’ identifies a $25,000.00 deductible, yet the Debtor

       represents that it only has $25,600.00 in the DIP bank account, which will be used for

       operations, taxes due in 40 days, and general operations; and of course the DIP has no

       source of income. (Notably, at the Meeting, the Debtor refused to answer questions

       regarding the risk of inadequate cash to fund a claim that would require the payment of the

       deductible)




                                                 4



19-52510-amk      Doc 44     FILED 12/09/19          ENTERED 12/09/19 12:29:12        Page 4 of 9
       Keystone has repeatedly and unfortunately unsuccessfully, sought multiple times to obtain

the appropriate insurance information, but the Debtor has refused to provide any information other

than the certificate (Exhibit A) and has extensive attempts to communicate with Debtor, as well as

inquiry at the Meeting have been rebuffed. (See; Exhibit C, Composite email correspondence)

       Finally, because Debtor has refused to provide the required insurance information,

Keystone has been required to continue its independent insurance through the receiver at a cost of

$3,356.00. And, therefore as well, the Debtor has failed and most importantly completely refused

to provide adequate protection to the secured lender/mortgagee in the form of required insurances

or adequate funds forward to pay the alleged ‘deductible ‘ .....as set forth on the ‘certificate’ and

in the Loan Agreement.

       2. The Debtor’s ownership and Post-petition Debtor funding.

       As set forth in detail in Exhibit C, Keystone has sought to obtain the most basic information

regarding the actual ownership of the Debtor and more importantly, the source and structure of the

represented ‘contribution’ of $25,600.00 ‘equity’ to the Debtor by the “Breen Children’s Trust.”

       The Debtor has refused to provide this information and the Debtor’s principal has provided

nothing more than a bare declaration of ‘funds in the DIP’ account, without disclosing the bank

account number, and any deposit verification. (See Exhibit D)

       Additionally, the Debtor’s principal; James Breen, has asserted on one occasion that the

Debtor, an LLC, has a sole member; the aforesaid Breen Children’s Trust, yet on another, has

sworn under oath that he as an individual is the sole member; and now, that ‘three trusts’ are the

true owners. In summary, these representations combined with the responses in the Meeting

strongly indicates that Mr. Breen is not credible. (See: Exhibits D and E)


                                                 5



19-52510-amk       Doc 44     FILED 12/09/19         ENTERED 12/09/19 12:29:12          Page 5 of 9
       Critically, despite specific representations to the contrary in open Court; the true structure

of the Debtor and its Post-petition ‘financing’ has emerged:

       (i) Actual ownership is now represented by James Breen to be held in equal parts by three

separate (2013) ‘children’s trusts’ for three of James Breen’s minor children which are controlled

by James Breen as Trustee

       (ii) The ‘ownership’ trusts have not contributed any Post-petition ‘equity’ as represented

by the Debtor at the initial hearing

       (iii) Ownership of the Debtor is now not as represented to be vested in (the) Breen

Children’s Trust

       (iv) The Debtor apparently has received funds post-petition from the Breen Children’s

Trust which is controlled by James Breen, and said cash transfer is represented by James Breen to

be evidenced by a ‘note’

       (v) The Debtor has refused to provide any information about the structure of the Debtor or

the purported ‘loan’ by the unrelated entity controlled by James Breen

       (vi) No proceedings have been instituted in this Court as required under Sec. 364 (b) to

permit the Court and creditors to review and approve or object to such lending.

       (vii) James Breen and the Breen Children’s Trust are insiders as defined by the Code and

such has not been brought before this Court as required under Sec. 364(b)

       Notably as well is that the Breen Children’s Trust, from information developed in other

matters, constitutes some sort of conduit for funds to and from Mr. Breen personally; and multiple

other entities which he apparently controls. Therefore other than the bare assurance noted above;


                                                 6



19-52510-amk       Doc 44     FILED 12/09/19         ENTERED 12/09/19 12:29:12          Page 6 of 9
there is no evidence that this ‘Trust’ has actually advanced any funds. This problem is exacerbated

the conduct of the Trust noted above and as set forth in Exhibit F, a sampling of the Trust bank

account information. Indeed, even the partial information provided herein at Exhibit F clearly

demonstrates that James Breen utilizes the purported Children’s Trust as not only his personal

bank account, but also as some sort of account for the business purposes of other ‘James Breen’

entities.

         Finally, there is no explanation of or logical reason why; a fiduciary of a “Children’s

Trust,” (established in 2010 by James Breen’s late father, John Breen) who is also the Debtor’s

managing member, would remove funds from a ‘Children’s Trust’ and loan them to a bankrupt

entity with no income, no unsecured assets , and secured debt (@$1,600,000.00) in excess of the

Debtor’s asserted present value of the vacant sole asset (@$1,100,000.00) And, with no

documentation to support the alleged cash infusion or critically, obtaining the required permission

of this Court for Post-petition lending.

         3. Summary and Conclusion.

         It is fundamental that in a Chapter 11 proceedings that the Debtor conduct itself with

complete transparency; and in this case such is particularly critical since the Debtor has only one

asset and secured debt presently substantially in excess of the asset’s value. And, Debtor has failed

and refused to provide any transparency whatsoever which again, goes to the absence of adequate

protection of the secured lender during the presumed ongoing conduct of the Debtor’s ‘re-

organization’; and indeed the Keystone’s assertions of bad faith filing pending before this Court.

         In contrast, the Debtor has made serial multiple and material misrepresentations to this

Court:


                                                 7



19-52510-amk       Doc 44     FILED 12/09/19         ENTERED 12/09/19 12:29:12          Page 7 of 9
       (i) There is actual insurance in effect

       (ii) The Debtor LLC entity is ‘owned’ by the Breen Children’s Trust

       (iii) The Breen Children’s Trust as the sole ‘owner’ of the Debtor LLC, has made a

       $25,000.00 ‘capital contribution’ to fund the operations of the Debtor

       In conclusion, until the Debtor can demonstrate to this Court that it has actually complied

with its obligations under the Code, has not serially lied to this Court, has not refused to provide

even the most basic information about the Debtor’s ownership, operations, and post-petition

financing; the possession and control of the Debtor’s sole asset must properly revert to or continue

with the Receiver until further order of this Court.

                                                 Respectfully Submitted,
                                                 DINN, HOCHMAN & POTTER, LLC


                                                 /s/ Robert W. McIntyre
                                                 BENJAMIN D. CARNAHAN (0079737)
                                                 ROBERT W. MCINTYRE (0006768)
                                                 5910 Landerbrook Drive, Suite 200
                                                 Cleveland, Ohio 44124
                                                 Telephone: (440) 446-1100
                                                 Facsimile: (440) 446-1240
                                                 E-Mail: bcarnahan@dhplaw.com
                                                 E-Mail: rmcintyre@dhplaw.com
                                                 Attorneys for Creditor




                                                    8



19-52510-amk       Doc 44     FILED 12/09/19            ENTERED 12/09/19 12:29:12      Page 8 of 9
                                  CERTIFICATE OF SERVICE
        I hereby certify that on December 9, 2019, the foregoing was filed electronically. Notice

of this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                                DINN, HOCHMAN & POTTER, LLC


                                                /s/ Robert W. McIntyre
                                                BENJAMIN D. CARNAHAN (0079737)
                                                ROBERT W. MCINTYRE (0006768)
                                                Attorneys for Creditor




                                                   9



19-52510-amk       Doc 44      FILED 12/09/19          ENTERED 12/09/19 12:29:12          Page 9 of 9
